DETAILED ACTION
The status of the claims stands as follows:
Pending claims:				1-20
Withdrawn claims: 				1-17
Previously cancelled claims: 		None
Newly cancelled claims:			None
Amended claims: 				20
New claims: 					None
Claims currently under consideration:	18-20
Currently rejected claims:			18-20
Allowed claims:				None

Election/Restrictions
Applicant's election with traverse of Group II (claims 18-20) in the reply filed on 07/19/2022 is acknowledged.  The traversal is on the ground(s) that (a) the claims in Group I will be subject to rejoinder upon allowance of the claims in Group II; and (b) that the Wilde reference cited in the Restriction requirement does not anticipate claims 18-20 (Applicant’s Remarks, page 7, paragraph 4).  This is not found persuasive because the ninth paragraph of the restriction requirement filed 07/19/2022 recites information regarding rejoinder, including that the “withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder”.  As the product claims are not currently allowable, the issue of rejoinder is currently moot.  Applicant’s arguments were also not found persuasive because Wilde was cited as showing that the shared technical feature was not a special technical feature, which is not equivalent to an anticipation rejection.  Therefore, the Examiner maintains that Wilde is adequate for supporting such a determination for the purpose of restriction.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group I, there being no allowable generic or linking claim.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 18 is objected to because of the following informalities: 
The phrase “protein solubility of <25 %” in line 3 of claim 18 contains an obvious typographical error and should read as “protein solubility of >25%”.  The error was confirmed via phone by the Applicant. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pickardt (US 9,351,514).
Regarding claim 18, Pickardt teaches a protein preparation (corresponding to rape protein flour and rape protein concentrate) made from the protein of canola seeds (corresponding to rape seeds) (column 11, lines 14-16 and table under Example 2) and has a protein content of 45-65% (column 7, line 66 - column 8, line 2); an oil (corresponding to fat) content of less than 1% (column 8, lines 8-10); and a lightness value (L*) according to the CIE-L*a*b* color space greater than 80 (column 7, lines 60-63) such as 87.8 and 90.3 (column 11, table under Example 2), which fall within the claimed protein content, oil content, and lightness value ranges.  Pickardt also teaches that the rape protein flour having an L* value of 87.8 is formed prior to three-fold extraction with 10-fold volume of ethanol (column 11, steps 6-7), which means that Pickardt also teaches a protein preparation with an ethanol content having an ethanol content within the claimed concentration.
Regarding claim 19,  Pickard teaches the invention as described above in claim 18, including the protein solubility of greater than 40% (column 8, lines 49-51) and an emulsifying capacity of more than at least 400 ml/g such as at least 500 ml/g (column 9, lines 5-8), which fall within the claimed range.
Regarding claim 20,  Pickard teaches the invention as described above in claim 18, including the protein preparation has a lightness value (L*) according to the CIE-L*a*b* color space greater than 80 (column 7, lines 60-63) such as 87.8 and 90.3 (column 11, table under Example 2), which fall within the claimed lightness value range.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 18 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11 and 12 of co-pending Application No. 16/643,671 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because co-pending claims 11 and 12 require the features of instant claim 18, except for the protein product to have a lightness value of ≥80.  However, the co-pending claims do not require the protein product to have any particular color and therefore, the selection of a lightness value of ≥80 renders the instant claims obvious.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847. The examiner can normally be reached Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

/KELLY P KERSHAW/Examiner, Art Unit 1791